Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 1 November 1803
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            
              My dear Sir
            
            Washington Nov. 1. 03.
          
          Your favors of Apr. 6. & June 27. were duly recieved, & with the welcome which every thing brings from you. the treaty which has so happily sealed the friendship of our two countries has been recieved here with general acclamation. some inflexible federalists have still ventured to brave the public opinion. it will fix their character with the world & with posterity, who not descending to the other points of difference between us, will judge them by this fact, so palpable as to speak for itself in all times & places. for myself & my country I thank you for the aids you have given in it: & I congratulate you on having lived to give those aids in a transaction replete with blessings to unborn millions of men, & which will mark the face of a portion on the globe so extensive as that which now composes the United States of America. it is true that at this moment a little cloud hovers in the horizon. the government of Spain has protested against the right of France to transfer; & it is possible she may refuse possession, & that this may bring on acts of force. but against such neighbors as France there, & the United States here what she can expect from so gross a compound of folly and false faith, is not to be sought in the book of wisdom. she is afraid of her mines in Mexico. but not more than we are. our policy will be to form New Orleans, & the country on both sides of it on the gulf of Mexico, into a state; &, as to all above that, to transplant our Indians into it, constituting them a Marechaussée to prevent emigrants crossing the river, until we shall have filled up all the vacant country on this side. this will secure both Spain & us as to the mines of Mexico for half a century, and we may safely trust the provisions for that time to the men who shall live in it. 
          I have communicated with mr Gallatin on the subject of using your house in any matters of consequence we may have to do at Paris. he is impressed with the same desire I feel to give this mark of our confidence in you, & the sense we entertain of your friendship & fidelity. mr Behring informs him that none of the money which will be due from us to him as the assignee of France will be wanting at Paris. be assured that our dispositions are such as to let no occasion pass, unimproved, of serving you, where occurrences will permit it. present my respects to Mde. Dupont, and accept yourself assurances of my constant and warm friendship.
          
            
              Th: Jefferson
            
          
        